Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Mr. Ayan Roy-Chowdhury on June 3, 2022.

The application has been amended as follows: 
In the claims:

1.	(Previously Presented) A method comprising:
accessing, by a memory controller, a memory page in a memory block of a storage memory array of a memory device, the storage memory array managed by the memory controller;
reading, by the memory controller, memory data stored in the accessed memory page;
determining, by the memory controller, a number of error bits associated with the memory data;
obtaining, by the memory controller, an erase count corresponding to the accessed memory page, the erase count indicating a number of erase operations performed on the accessed memory page;
determining, by the memory controller, from among one or more error threshold values, an error threshold value based at least on the erase count, wherein different ranges of erase counts are associated with different error threshold values of the one or more error threshold values;
determining, by the memory controller, a relationship between the number of error bits and the error threshold value; and
triggering, by the memory controller, a data refresh for the accessed memory page conditioned on the relationship between the number of error bits and the error threshold value satisfying a known criterion.

2.	(Currently Amended) The method of claim 1, wherein determining the relationship between the number of error bits and the error threshold value comprises comparing the number of error bits to the error threshold value, and 
wherein triggering the data refresh conditioned on the relationship satisfying a known criterion comprises:
determining if the number of error bits equals or exceeds the error threshold value, and if so, triggering the data refresh for the accessed memory [[block]] page.

3.	(Currently Amended) The method of claim 1, wherein triggering the data refresh for the accessed memory [[block]] page comprises:
setting a flag corresponding to the accessed memory [[block]] page, the flag indicating that a data refresh of the accessed memory [[block]] page is to be performed.

4.	(Currently Amended) The method of claim 3, further comprising:
reading, by a host device coupled to the memory device, the flag; 
determining, by the host device, that the flag indicates that a data refresh of the accessed memory [[block]] page is to be performed; and
in response to determining that the flag indicates that a data refresh of the accessed memory [[block]] page is to be performed, performing, by the host device, a data refresh of the accessed memory [[block]] page.

5.	(Original) The method of claim 1, wherein an error threshold value of the one or more error threshold values specifies a number of bits of memory data to be in error to trigger a data refresh, and
wherein a higher erase count is associated with a lower error threshold value while a lower erase count is associated with a higher error threshold value.

6.	(Original) The method of claim 1, wherein the erase count is within a specified first range of erase counts of a plurality of ranges of erase counts, the first range of erase counts being associated with the error threshold value, the method further comprising:
accessing, at a second time, the accessed memory page;
determining an updated erase count corresponding to the accessed memory page at the second time;
determining that the updated erase count is within a specified second range of erase counts of the plurality of ranges of erase counts, the second range being different than the first range; and
determining, from among the one or more error threshold values, a second error threshold value based at least on the updated erase count, wherein the second error threshold value is different than the error threshold value and wherein the second range of erase counts is associated with the second error threshold value.

7.	(Original) The method of claim 6, wherein the updated erase count is greater than the erase count, and wherein the second error threshold value is less than the error threshold value.

8.	(Currently Amended) The method of claim 1, wherein the erase count includes one of a program/erase cycle count, or information indicating an access rate of the accessed memory [[block]] page.

9.	(Previously Presented) A memory device comprising:
a storage array including a one or more memory blocks, with at least one of the memory blocks including one or more memory pages; 
a memory controller to manage access to the storage array, wherein the memory controller is configured to perform operations comprising:
accessing a memory page in a memory block of a storage memory array of a memory device, the storage memory array managed by the memory controller;
reading memory data stored in the accessed memory page;
determining a number of error bits associated with the memory data;
obtaining an erase count corresponding to the accessed memory page, the erase count indicating a number of erase operations performed on the accessed memory page;
determining, from among one or more error threshold values, an error threshold value based at least on the erase count, wherein different ranges of erase counts are associated with different error threshold values of the one or more error threshold values;
determining a relationship between the number of error bits and the error threshold value; and
triggering a data refresh for the accessed memory page conditioned on the relationship between the number of error bits and the error threshold value satisfying a known criterion.

10.	(Currently Amended) The memory device of claim 9, wherein the memory controller comprises a comparator that is configured to compare the number of error bits to the error threshold value for determining the relationship between the number of error bits and the error threshold value comprises, and 
wherein triggering the data refresh conditioned on the relationship satisfying a known criterion comprises:
determining if the number of error bits equals or exceeds the error threshold value, and if so, triggering the data refresh for the accessed memory [[block]] page.

11.	(Currently Amended) The memory device of claim 9, wherein triggering the data refresh for the accessed memory [[block]] page comprises:
setting a flag corresponding to the accessed memory [[block]] page, the flag indicating that a data refresh of the accessed memory [[block]] page is to be performed.

12.	(Currently Amended) The memory device of claim 11, wherein a host device coupled to the memory device is configured to read the flag, 
wherein the memory controller is configured to perform a data refresh of the accessed memory [[block]] page in response to receiving a command from the host device, and
wherein the host device is configured to send the command based at least on determining that the flag indicates that a data refresh of the accessed memory [[block]] page is to be performed.

13.	(Original) The memory device of claim 9, wherein an error threshold value of the one or more error threshold values specifies a number of bits of memory data to be in error to trigger a data refresh, and
wherein a higher erase count is associated with a lower error threshold value while a comparatively lower erase count is associated with a comparatively higher error threshold value.

14.	(Original) The memory device of claim 9, wherein the erase count is within a specified first range of erase counts of a plurality of ranges of erase counts, the first range of erase counts being associated with the error threshold value, and wherein the operations further comprise:
accessing, at a second time, the accessed memory page;
determining an updated erase count corresponding to the accessed memory page at the second time;
determining that the updated erase count is within a specified second range of erase counts of the plurality of ranges of erase counts, the second range being different than the first range; and
determining, from among the one or more error threshold values, a second error threshold value based at least on the updated erase count, wherein the second error threshold value is different than the error threshold value and wherein the second range of erase counts is associated with the second error threshold value.

15.	(Original) The memory device of claim 14, wherein the updated erase count is greater than the erase count, and wherein the second error threshold value is less than the error threshold value.

16.	(Currently Amended) The memory device of claim 9, wherein the erase count includes one of a program/erase cycle count, or information indicating an access rate of the accessed memory [[block]] page.

17.	(Previously Presented) A memory controller for managing a memory device, the memory controller comprising:
one or more processors; and
one or more machine-readable media storing instructions that, when executed, cause the one or more processors to perform operations comprising:
accessing a memory page in a memory block of a storage memory array of a memory device, the storage memory array managed by the memory controller;
reading memory data stored in the accessed memory page;
determining a number of error bits associated with the memory data;
obtaining an erase count corresponding to the accessed memory page, the erase count indicating a number of erase operations performed on the accessed memory page;
determining, from among one or more error threshold values, an error threshold value based at least on the erase count, wherein different ranges of erase counts are associated with different error threshold values of the one or more error threshold values;
determining a relationship between the number of error bits and the error threshold value; and
triggering a data refresh for the accessed memory page conditioned on the relationship between the number of error bits and the error threshold value satisfying a known criterion.

18.	(Currently Amended) The memory controller of claim 17, wherein the memory controller comprises a comparator that is configured to compare the number of error bits to the error threshold value for determining the relationship between the number of error bits and the error threshold value comprises, and 
wherein triggering the data refresh conditioned on the relationship satisfying a known criterion comprises:
determining if the number of error bits equals or exceeds the error threshold value, and if so, triggering the data refresh for the accessed memory [[block]] page.

19.	(Currently Amended) The memory controller of claim 17, wherein triggering the data refresh for the accessed memory [[block]] page comprises:
setting a flag corresponding to the accessed memory [[block]] page, the flag indicating that a data refresh of the accessed memory [[block]] page is to be performed.

20.	(Currently Amended) The memory controller of claim 19, wherein a host device coupled to the memory device is configured to read the flag, 
wherein the memory controller is configured to perform a data refresh of the accessed memory [[block]] page in response to receiving a command from the host device, and
wherein the host device is configured to send the command based at least on determining that the flag indicates that a data refresh of the accessed memory [[block]] page is to be performed.

21.	(Original) The memory controller of claim 17, wherein an error threshold value of the one or more error threshold values specifies a number of bits of memory data to be in error to trigger a data refresh, and
wherein a higher erase count is associated with a lower error threshold value while a comparatively lower erase count is associated with a comparatively higher error threshold value.

22.	(Original) The memory controller of claim 17, wherein the erase count is within a specified first range of erase counts of a plurality of ranges of erase counts, the first range of erase counts being associated with the error threshold value, and wherein the operations further comprise:
accessing, at a second time, the accessed memory page;
determining an updated erase count corresponding to the accessed memory page at the second time;
determining that the updated erase count is within a specified second range of erase counts of the plurality of ranges of erase counts, the second range being different than the first range; and
determining, from among the one or more error threshold values, a second error threshold value based at least on the updated erase count, wherein the second error threshold value is different than the error threshold value and wherein the second range of erase counts is associated with the second error threshold value.

23.	(Original) The memory controller of claim 22, wherein the updated erase count is greater than the erase count, and wherein the second error threshold value is less than the error threshold value.

24.	(Currently Amended) The memory controller of claim 17, wherein the erase count includes one of a program/erase cycle count, or information indicating an access rate of the accessed memory [[block]] page.

25.	(Previously Presented) The method of claim 1, wherein the erase count is stored in a specified section of the accessed memory page, the method further comprising:
storing, by the memory controller, the erase count corresponding to the accessed memory page in the specified section of the accessed memory page.
 
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Claims 1-25 are allowed over the prior art of record because none of the prior art of record teaches or fairy suggests the specific claimed features relating setting an error threshold based on an erase count range associated with a memory page in the specific combination of operations in determining whether the memory page should be refreshed, as recited in the independent claims 1, 9 and 17.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HIEP T NGUYEN whose telephone number is (571)272-4197. The examiner can normally be reached Monday - Friday 7:30AM - 4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arpan P. Savla can be reached on 571-272-1077. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HIEP T NGUYEN/Primary Examiner, Art Unit 2137